Title: To Thomas Jefferson from James Madison, 18 November 1781
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. Novr. 18. 1781.
        
        By the conveyance through which you will receive this the Delegates have communicated to the State the proceedings in Congress to which the territorial cessions have given birth. The complexion of them will I suppose be somewhat unexpected, and produce no small irritation. They clearly speak the hostile machinations of some of the States against our territorial claims, and afford suspicions that the predominant temper of Congress may coincide with them. It is proper to recollect however that the report of the Committee having not yet been taken into consideration no certain inference can be drawn as to its issue, and that the report itself is not founded on the obnoxious doctrine of an inherent right in the U. States to the territory in question, but on the expediency of cloaking them with the title of New York which is supposed to be maintainable against all others. It is proper also to be considered that the proceedings of the Committee, which we laboured in vain to arrest, were vindicated not by the pretext of a jurisdiction belonging to Congress in such cases, but alledged to have been made necessary by the conditions annexed to the Cession of Virginia. Although the Cession of Virginia will probably be rejected on the whole, I do not think it probable that all the principles and positions contained in the report of the Committee will be ratified. The Committee was composed of a Member from Maryland, Pennsylvania, N. Jersey, Rhode Island and N. Hampshire all of which States except the last are systematically and notoriously adverse to the claims of the Western territory and particularly those of Virginia. The opinion of the Committee is therefore no just index of the opinion of Congress, and as it is a rule observed since the Confederation was completed, that seven votes are requisite in every question, and there are seldom more than 7. 8. 9. or 10. States present, and even the opinion of a Majority of Congress is a very different thing from a Constitutional vote. I mention these particulars that you may be the better able to counteract any intemperate measures that may be urged in the legislature. I do not hesitate to declare my opinion that the State will not only find in the communications we have made to them ample justification for revoking or at least suspending that Act of Cession, and remonstrating against any interference with respect to cases within their jurisdiction, but that they ought in all their provisions for their future security, importance and interest to presume that the present Union will but little survive the  present war. I am equally sensible nevertheless of the necessity of great temper and moderation with respect to the first point, and in the last that they ought to be as fully impressed with the necessity of the Union during the war as of its probable dissolution after it. If the State wishes any particular Steps to be pursued by the Delegates, it would be well for particular instructions to that effect to be given. These will not only be a guide to us, but will give greater weight to whatever is urged by us.
        I inclose you a paper containing two of the many letters lately published in New York with the subscription of Mr. Deane’s name.
        The genuineness of some of them and particularly that to Mr. Morris is generally doubted. There are some who think the whole of them spurious. However this may be there is, through another channel, indubitable proof that no injustice is done in ascribing to him the sentiments advanced in these letters. Either from pique, interested projects of trade, or a traitorous correspondence with the Enemy, he has certainly apostatized from his first principles.
        Colo. Willet has lately defeated and dispersed a party from Canada amounting 6 or 700 few of whom will escape captivity, the sword, or famine in the Wilderness. The action commenced near Johnstown.
        The Minister of France has dispatches from [France] by a late arrival which confirms the expedition from Cadiz against Minorca, and the actual landing of the troops on the Island.
        With great respect & sincere regard I am Dr Sir Yr Obt & hbl Servt.,
        
          J Madison Junr.
        
      